Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 24, 1991, convicting him of disorderly conduct and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, since the arresting officer had probable cause to arrest the defendant for disorderly conduct (see, People v Galpern, 259 NY 279; People v Todaro, 26 NY2d 325; Matter of Leonard D., 185 AD2d 315), the arrest was authorized. Therefore, the defendant’s conviction for resisting arrest was proper (see, Matter of Leonard D., supra; Matter of Charles M., 143 AD2d 96). Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.